— In an action, inter alia, for a judgment declaring that the defendants were obligated to arbitrate matters of employee discipline of Town of Orangetown police officers, the plaintiff appeals from an order of the Supreme Court, Rockland County (Sherwood, J.), dated June 23, 2004, which granted the defendants’ motion to vacate their default in answering the complaint.
Ordered that the order is affirmed, with costs.
To vacate their default, the defendants were required to demonstrate a reasonable excuse for the default and the existence of a meritorious defense (see CELR 5015 [a] [1]; Santiago v New York City Health & Hosps. Corp., 10 AD3d 393, 394 [2004]; *842Roussodimou v Zafiriadis, 238 AD2d 568, 568-569 [1997]). The determination of what constitutes a reasonable excuse for a default lies within the sound discretion of the court (see Carnazza v Shoprite of Staten Is., 12 AD3d 393 [2004]; Roussodimou v Zafiriadis, supra at 569). The Supreme Court providently exercised its discretion in finding that the defendants presented a reasonable excuse for their default. Furthermore, the defendants’ submissions were sufficient to demonstrate the existence of a potentially meritorious defense.
The plaintiff’s remaining contentions are without merit. Cozier, J.P., Ritter, Santucci and Luciano, JJ., concur.